EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Richard Chinn on 11/12/2021.

The application has been amended as follows: 
In Claim 14, line 1-2, after “wherein the” DELETE “reacting” and INSERT --- polymerizing ---.
In Claim 15, line 1-2, after “wherein the” DELETE “reacting” and INSERT --- polymerizing ---.
In Claim 24, line 1, after “wherein the” DELETE “reacting” and INSERT --- polymerizing ---.
In Claim 29, line 1, after “wherein during the” DELETE “reacting” and INSERT --- polymerizing ---.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The previous rejection of Claim(s) 13-19, 21-26, 28 and 29, under 35 U.S.C. 103 as being unpatentable over by US 2004/0171767 A1 to Pohlmann et al. (hereinafter Pohlmann), are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim(s) 27 under 35 U.S.C. 103 as being unpatentable over by US 2004/0171767 A1 to Pohlmann et al. (hereinafter Pohlmann), as applied to claim 13, and in further view of US 6,579,952 B1 to Niki et al. (hereinafter Niki), as evidenced by Sigma-Aldrich, “Poly(tetrahydrofuran,” pp. 1-4, at https://www.sigmaaldrich.com/catalog/product/aldrich/345296?lang=en&region=US (accessed 08/16/2020), (hereinafter Sigma datasheet), are withdrawn in light of the Applicant’s amendments.

Allowable Subject Matter
Claims 13-19, and 21-29, are allowed.

The following is an examiner’s statement of reasons for allowance:  
The closest prior art is US 2004/0171767 A1 to Pohlmann et al. (hereinafter Pohlmann). Pohlmann teaches specifically, in the examples, reacting polybutylene terephthalate (PBT) with 1,4-butanediol at 260 deg C in the first barrel of a twin extruder, then in the downstream barrels, a catalyst, a polyetherdiol based on polytetramethylene glycol and 4,4'-
Pohlmann does not teach the step of polymerizing by transesterification of the polymer diol (i.e. polyetherdiol) with the melted PBT (i.e. aromatic polyester) first and then reacting the obtained reaction product with the diisocyanate.   Use of this process would also produce a different block copolymer product than what is seen in the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/             Examiner, Art Unit 1766      

/RANDY P GULAKOWSKI/             Supervisory Patent Examiner, Art Unit 1766